—In a matrimonial action in which the parties were divorced by a judgment dated November 21, 1984, the plaintiff former husband appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County (Friedmann, J.), entered May 11, 1992, as awarded the defendant former wife maintenance arrears of $9,765 for the period from July 1990 to April 1, 1992, and awarded her $1,538 in interest on the arrears.
Ordered that the order is affirmed insofar as appealed from, with costs.
We agree with the conclusion of the Supreme Court that the appellant unilaterally and willfully reduced his support obligation to $600 per month, in violation of the parties’ amended separation agreement which obligated him to pay $1,065 per month. Therefore, an award of arrears plus interest was warranted (see, Domestic Relations Law § 244). Furthermore, the court correctly computed the arrears from the date of the appellant’s default (see, CPLR 5001 [b]) through the date of the last monthly payment he had failed to make in breach of the parties’ amended separation agreement.
The appellant’s remaining contentions were never raised before the Supreme Court in opposition to the motion for a judgment of arrears, and his attempt to raise them via a cross *428notice of settlement subsequent to, and at odds with, the court’s written decision, was improper. Accordingly, those arguments are unpreserved for appellate review. In any event, those arguments are without merit. Miller, J. P., Altman, Goldstein and Florio, JJ., concur.